Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

As per the instant Application having Application number 15/513,253, the examiner acknowledges the applicant's submission of the After Final Consideration Pilot 2.0 (AFCP2.0) amendment dated 9/14/2021.  Claims 1-2, 4 and 12-13 have been amended. Claims 1-20 are pending. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Ronald A. Rudder (Reg. No. 45,618).
The application has been amended as follows:
Claim 1. (Currently Amended)
A memory controller comprising:
a request message controller configured to generate a command or control signal in response to a request of a host;
a delay time determiner configured to receive a current flush request, generate delay information based on a number of write requests received between a) a last received previous flush request before the current flush request and b) the current flush request; and
a response message controller configured to delay a flush response corresponding to the current flush request based on the delay information.
 
Claim 12. (Currently Amended) 
A method for operating a memory controller for controlling an operation of a memory device, based on a request from a host, the method comprising:
receiving a current flush request from the host;
generating delay information, based on a number of write requests received between a last received previous flush request before the current flush request and the current flush request; 
; and
delaying the flush response corresponding to the current flush request based on the delay information.

RELEVANT ART CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
Bannon et al. (US 2012/0047332) teaches “The CWB 20 may be configured to accumulate one or more flush metrics 22 to determine when to transmit one or more combined write operations from buffer entries to the L2 cache 16. The CWB 20 may be configured to monitor the activity in the write buffer to determine the flush metrics 22. Thus, flush metrics may generally be dynamically-generated data that may be used by the CWB 20 to determine when to transmit the combined write operations (or flush the write buffer entry or entries) to the next level of memory. Because the flush metrics are dynamically generated, the frequency at which the combined write operations are flushed may vary over time based on the detected write buffer activity. That is, the flush metrics may be used along with the fullness of the write buffer (that is, the number of buffer entries that are occupied as compared to the total number of buffer entries) to determine when to transmit one or more combined write operations to the next level of memory.” (par. 0029; see pars. 0031, 0051).
	
REASONS FOR ALLOWANCE
	Per the instant office action, claims 1-20 are considered as allowable subject matter. 
	The reasons for allowance of claim 1 are the following: In interpreting the pending claim(s), in light of the Specification and Applicant’s argument(s) filed on 9/14/2021, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record, including the references noted above; neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a method comprising “a request message controller configured to generate a command or control signal in response to a request of a host; a delay time determiner configured toreceive a current flush request, generate delay information based on a number of write requests received between a) a last received previous flush request before the current flush request and b) the current flush request; and a response message controller configured to delay a flush response corresponding to the current flush request based on the delay information.”
Independent claim 12 is allowed for the reasons indicated above with respect to claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571) 272-4098098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



September 17, 2021
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135